Order entered May 1, 1968 unanimously modified on the law so as to eliminate from the third decretal paragraph so much thereof as imposes a fine upon each of the individual defendants, and, except as so modified, the said order and the orders entered January 24 and 18, 1968 are unanimously affirmed, without costs or disbursements. (Bristol-Meyers Co. v. Bargain Town U. S. A., 24 Misc 2d 993, affd. 11 A D 2d 668; 3 Weinstein-KornMiller, N. Y. Civ. Prac., par. 3102.20; Geller v. Flamount Realty Corp., 260 *801N. Y. 346, 351; Levine v. 97 Realty Corp., 21 A D 2d 655.) Concur— Stevens, J. P., Steuer, Capozzoli, Tilzer and McGivern, JJ.